Case: 5:18-cv-00433-REW-HAI Doc #: 48 Filed: 12/11/19 Page: 1 of 3 - Page ID#: 955




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF KENTUCKY
                                         LEXINGTON DIVISION
                                   CIVIL ACTION NO. 5:18-cv-433-REW

                                             Electronically Filed

     TEDDY RYAN HACKER                                                                  PLAINTIFF

     vs.

     MADISON COUNTY, KENTUCKY, ET AL.                                                 DEFENDANT

                                    AGREED ORDER OF DISMISSAL

            Plaintiff, Teddy Ryan Hacker, and Defendants, Southern Health Partners, Inc., Tami

    Hounshell, Roy B. Washington, Aleisha White and Kayla Frye n/k/a Kayla Imhoff, agree that

    all claims in this matter against Defendant Aleisha White should be dismissed with prejudice.

            The Court being otherwise sufficiently advised:

            ORDERS that all claims asserted by Plaintiff against Defendant Aleisha White, be

    DISMISSED WITH PREJUDICE with each party to bear its own costs and attorneys’ fees.

             This Order does not affect Plaintiff’s claims against any other Defendants in this action.

             This the 11th day of December, 2019.




                                                      1
    Client Work\4816-9155-2174.v1-12/11/19
Case: 5:18-cv-00433-REW-HAI Doc #: 48 Filed: 12/11/19 Page: 2 of 3 - Page ID#: 956




    HAVE SEEN AND AGREED:



    /s/ Brent L. Caldwell (w/permission)
    Brent L. Caldwell
    Caldwell Law Firm, PLLC
    153 Market Street
    Lexington KY 40507
    bcaldwell@caldwelllawyers.com
    Counsel for Plaintiff


    /s/ Margaret Jane Brannon
    Margaret Jane Brannon
    Jackson Kelly PLLC
    City Center
    100 West Main Street, Suite 700
    Lexington KY 40507
    (859) 255-9500
    Counsel for SHP Defendants




                                             2
    Client Work\4816-9155-2174.v1-12/11/19
Case: 5:18-cv-00433-REW-HAI Doc #: 48 Filed: 12/11/19 Page: 3 of 3 - Page ID#: 957




                                       CERTIFICATE OF SERVICE

            I hereby certify that on December 11, 2019, I electronically filed the foregoing with the
    clerk of the court by using the CM/ECF system, which will send a notice of electronic filing
    to the following:

            Brent L. Caldwell
            Caldwell Law Firm, PLLC
            153 Market Street
            Lexington KY 40507
            bcaldwell@caldwelllawyers.com
            Counsel for Plaintiff

            D. Barry Stilz
            Lynn Sowards Zellen
            Kinkead & Stilz, PLLC
            Suite 800
            301 East Main Street
            Lexington KY 40507
            bstilz@ksattorneys.com
            lzellen@ksattorneys.com
            Counsel for Madison County Defendants




                                                  /s/ Margaret Jane Brannon
                                                  Counsel for SHP Defendants




                                                   3
    Client Work\4816-9155-2174.v1-12/11/19
